Citation Nr: 0947692	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-10 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for chronic bilateral foot fungus.

2.  Entitlement to a 10 percent disability rating, under the 
provisions of 38 C.F.R. § 3.324, for multiple noncompensable 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
November 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the Denver, 
Colorado Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for chronic bilateral foot fungus, and 
assigned a 0 percent, noncompensable disability rating.  The 
RO also denied entitlement to a 10 percent rating, under 
38 C.F.R. § 3.324, for multiple noncompensable service-
connected disabilities.

In September 2008, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.

Previously, the Veteran's appeal to the Board also included 
claims for service connection for umbilical hernia with 
subsequent ventral hernia, and for service connection for 
hiatal hernia and gastroesophageal reflux disease (GERD).  In 
a December 2008 decision, the Board denied the appeal for 
service connection for umbilical hernia with subsequent 
ventral hernia.  Also in December 2008, the Board remanded, 
for further action, the claim for service connection for 
hiatal hernia and GERD, the claim for an initial compensable 
rating for chronic bilateral foot fungus, and the claim for a 
10 percent rating for multiple noncompensable service-
connected disabilities.  In a July 2009 rating decision, the 
Appeals Management Center (AMC) granted service connection 
for hiatal hernia and GERD.  That decision resolved that 
service connection claim.  Thus, the only remaining issues on 
appeal are those listed on the cover page.

With respect to the remaining issues on appeal, a higher 
rating for foot fungus and a 10 percent rating for multiple 
noncompensable service-connected disabilities, the Board is 
satisfied that there has been substantial compliance with the 
remand directives.  The Board will proceed with review on 
those issues.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's chronic bilateral foot fungus affects less 
than 5 percent of his body surface area.

2.  The Veteran's chronic bilateral foot fungus is treated 
with topical medications; it is not treated with systemic 
therapy.

3.  While the Veteran's appeal for a 10 percent rating under 
38 C.F.R. § 3.324 was pending, VA assigned a compensable 
disability rating for one of the Veteran's service-connected 
disabilities, hiatal hernia and GERD.


CONCLUSIONS OF LAW

1.  The Veteran's chronic bilateral foot fungus does not meet 
the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813 (2009).

2.  As the Veteran has a compensably-rated service-connected 
disability, VA may not assign a 10 percent rating for 
multiple noncompensable service-connected disabilities.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.324 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO and AMC provided VCAA notice in letters 
issued in March 2005 and January 2009.  In those letters, the 
RO advised the Veteran what information and evidence was 
needed to substantiate a claim for service connection (March 
2005 letter) and a higher rating (January 2009 letter).  The 
letters informed the Veteran what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  A March 2006 letter and 
the January 2009 letter also advised the Veteran how VA 
determines disability ratings and effective dates and the 
type of evidence which impacts such.  The case was last 
adjudicated in a July 2009 supplemental statement of the 
case.

However, the appeal arises from the initial award of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post-service treatment 
records, VA examination reports, and the transcript of the 
2008 hearing.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by submitting written arguments, 
reporting for VA examinations, and testifying at a hearing.  
Thus, the Veteran was provided with a meaningful opportunity 
to participate in the claims process, and he has done so.  
Any error in the sequence of events or content of the notices 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Rating for Foot Fungus

The RO granted service connection, effective in February 
2005, for chronic bilateral foot fungus.  The Veteran 
appealed the noncompensable disability rating that the RO 
assigned.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As the Veteran appealed the initial disability rating that 
the RO assigned, the Board will consider the evidence for the 
entire period since the February 2005 effective date of the 
grant of service connection, and will consider whether staged 
ratings are warranted.

The RO evaluated the Veteran's foot fungus under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813, as comparable to 
dermatophytosis, including tinea pedis.  Under that code, the 
skin disorder is to be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.

The Veteran's service-connected foot fungus does not affect 
his head, face, or neck.  Medical records do not show that 
his foot fungus is manifested by significant scarring.  
Medical records show that the manifestations of his foot 
fungus are more consistent with those of dermatitis.  The 
criteria for evaluating dermatitis are as follows:

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period  
.................................... 60 
percent

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period
   ......................................................... 30 
percent

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period  
................... 10 percent

Less than 5 percent of the entire body or 
exposed areas affected, and; no more than 
topical therapy required during the past 
12-month period  ................... 0 
percent

38 C.F.R. § 4.118, Diagnostic Code 7806.

On VA medical examination in June 2005, the Veteran reported 
that, beginning in service and continuing through the 
present, he had a scaly rash over both feet and abnormalities 
of the toenails.  He reported that lotions and ointments used 
for the disorder controlled, but never eliminated, the 
symptoms.  The examiner did not describe the appearance of 
the Veteran's feet at the time of the examination.

Recent records show VA outpatient treatment of the Veteran in 
2007 and 2008 for foot fungus.  The records show treatment 
with topical medications.  An April 2008 treatment record 
contains a notation that the Veteran was on anti-cholesterol 
medication that was not compatible with oral antifungal 
medications.  In October 2008, a treating practitioner noted 
thickened, yellow toenails, prominent vessels in the lower 
legs and feet, and mild edema of the right leg.

In the 2008 hearing, the Veteran reported that the fungus 
affects the skin and toenails on both feet, and the skin on 
the lower legs up to halfway between his ankles and knees.  
He reported that the fungus caused itching.  He indicated 
that the itching sometimes interrupted his sleep, and 
sometimes led him to scratch his skin so much that it bled.  
He stated that he had marks on his skin from scratching.  He 
reported that he saw a dermatologist for his foot fungus, and 
that he used prescribed ointments and creams to address the 
fungus.  He stated that the dermatologist had recommended 
against medications taken orally, due to concerns regarding 
other medications that the Veteran took and potential harm to 
the Veteran's liver.  The Veteran expressed his concern that 
the skin disorder affecting his feet and legs could lead to 
serious complications if he ever developed diabetes mellitus.

On VA examination in April 2009, the Veteran reported chronic 
rashes and itching of his feet.  He indicated that itching 
particularly bothered him at night, and that he sometimes had 
bleeding from scratching.  The examining physician reported 
having reviewed the Veteran's claims file.  The examiner 
noted that the Veteran's current medications included three 
medicated creams for daily use to address the fungus, 
itching, and dry skin of the lower extremities, including the 
feet.  The examiner found that the Veteran did not receive 
treatment with any systemic agent for his lower extremity 
skin and nail disorders.

The examiner observed tinea pedis changes on both of the 
Veteran's feet, involving the entire plantar area on each 
foot, the dorsal forefoot, the heel, and the areas between 
the toes.  The mid dorsal and proximal dorsal areas of the 
feet were the only areas without tinea pedis changes.  The 
affected skin was red, inflamed, flaky, and dry.  The skin 
was not cracking, ulcerated, or bleeding at the time of the 
examination.  All ten toenails had onychomycotic infections.  
The examiner stated that the disorders affected only non-
exposed areas of skin, and that the disorders affected 
4 percent of total body surface area.

The medical evidence indicates that the Veteran's bilateral 
foot fungus affects less than 5 percent of his body area.  
The treatment for his foot fungus has been with topical 
therapy.  Systemic therapy has not been used.  By the 
preponderance of the evidence, the Veteran's bilateral foot 
fungus has not met the criteria for a compensable rating.  
The Board therefore denies the appeal for a compensable 
rating for any period since service connection was granted 
effective in 2005.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


Rating under 38 C.F.R. § 3.324

In the July 2005 rating decision, the RO denied entitlement 
to a 10 percent rating, under the provisions of 38 C.F.R. 
§ 3.324, for multiple noncompensable service-connected 
disabilities.  The Veteran appealed that decision.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the VA rating schedule, the rating agency is authorized to 
apply a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324.

In 2005, the Veteran had two disabilities for which the RO 
had granted service connection: post-operative residuals of a 
right inguinal hernia, and chronic bilateral foot fungus.  
The RO had assigned 0 percent, noncompensable ratings for 
each of those disabilities.  In a July 2009 rating decision, 
the RO granted one of the Veteran's pending claims, service 
connection for hiatal hernia and GERD.  The RO assigned a 10 
percent rating for that disability, and made service 
connection and the rating effective February 8, 2005.  
Following the grant of a compensable rating for a service-
connected disability, it is no longer possible to grant a 
10 percent rating under 38 C.F.R. § 3.324 without that rating 
being in combination with another rating.  The existence of 
the compensable rating for another service-connected 
disability now precludes consideration of a 10 percent rating 
under 38 C.F.R. § 3.324.  The Board therefore denies the 
appeal for a 10 percent rating under 38 C.F.R. § 3.324.

ORDER

Entitlement to a compensable rating for chronic bilateral 
foot fungus is denied.

Entitlement to a 10 percent rating, under the provisions of 
38 C.F.R. § 3.324, for multiple noncompensable service-
connected disabilities, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


